Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The Specification requires line numbers.  
It appears as if Applicant is using the term “relevant” to describe the first body having a female or male connection corresponding to the second body’s female or male connection, respectively.  The term “relevant” is not generally used to convey this type of action.  This wording needs to be changed to clarify Applicant’s intent.
Numeral “3” is used for both the second body and the distributor plate.
Appropriate correction is required.
Claim Objections
Claims 1–19 are objected to because of the following informalities:  There should be line numbers.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “on the one hand.”  It is unclear as to what Applicant means.  This limitation has too many connotations to be clear as to what is intended to be claimed.
Claim 1 reads “the fluidic connections . . . rigid but articulated.”  It is unclear how a connection can be both rigid and articulated simultaneously.
Claim 1 reads “or housing” in several locations.   
Claim 1, reads “forming a leak tight fluidic connection provided with at least a limited capability of relative rotational/translational/angular displacement, at least at the relevant manifold/duct nesting, and possibly also at the relevant duct/fitting nesting.” It is unclear as to whether the connection requires all of these limitations or just one of these limitations.
Claim 1 reads “at least one second body or housing.” There does not appear to be physical characteristics that differentiate the first and second body or housing.  The second body merely appears to be an additional body in which the first body is connected.  Therefore the term “at least one second body or housing” requires further clarification.  An example of potential wording can be “additional bodies”.  Additionally, Applicant can use the terms “a second body,” or “one the additional bodies” as an example to distinguish between the first body from any additional bodies.  Please note that Applicant is not required to use the afore suggested language.  
Claims 1 and 3 read “and possibly also.” It is unclear as to whether the language following “possibly” is required or an alternative. 
Regarding claims 1, 5–7 and 17, uses the term “relevant.”  It appears as if Applicant is using “relevant” to describe the corresponding female/male connections between the first and second bodies.  The term “relevant” is not generally used to convey this type of action.  This wording needs to be changed to clarify Applicant’s intent.  
Regarding claims 5, 9 and 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "pre-mounted".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 claimed language “together with the different pairs of mutually nested tubular elements manifold/ducts associated therewith” is unclear.
Claim 19 reads “the first body has an at least two-way, distributor valve body, and wherein the second body has a distributor plate.”  As written it appears as though the claimed language above is a list of elements associated with the first body.  
Claim 17, reads “on the one hand.”  It is unclear as to what Applicant means.  This limitation has too many connotations to be clear as to what is intended to be claimed.
Claims 1, 15 and 17, reads “on the other hand.”  It is unclear as to what Applicant means.  This limitation has too many connotations to be clear as to what is intended to be claimed.
The term “suitable” in claim 17 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Suitable” is not reproducible measure for a person having ordinary skill in the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1–4 and 14–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrberg (USPN 6640835 B1).
[AltContent: textbox (Figure 1 - Rohrberg Annotated Fig. 31)]
    PNG
    media_image1.png
    621
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    318
    media_image2.png
    Greyscale

Figure 2 - Rohrberg Annotated Fig. 19

    PNG
    media_image3.png
    400
    396
    media_image3.png
    Greyscale

Figure 3 - Rohrberg Annotated Fig. 19
Regarding Claim 1, Rohrberg discloses a system for the circulation of fluid between at least one first body (102) or housing and at least one second body or housing (Rohrberg Annotated Fig. 31), comprising an arrangement of multiple fluidic connections between, said first body or housing provided with at least two mutually distinct openings and, at least one second body or housing also having mutually distinct openings (Rohrberg Annotated Fig. 31), each connection establishing a leak tight fluidic connection between an opening of the first body or housing and an opening of the second body or housing, or of one of the second bodies or housings (Col. 7, Lines 6–19, where the external components are leak tight and where the connections between the two housings are external components), wherein, in said system, each of the fluidic connections is of a rigid but articulated type, each relevant opening of the first body or housing is provided with a corresponding straight, curved or angled rigid female manifold (Fig. 2 Rohrberg Annotated Fig. 19), and each relevant opening (Fig. 2  Rohrberg Annotated Fig. 19) of the second body or housing, or of the second bodies or housings, is provided with a corresponding rigid male fitting (Fig. 3 Rohrberg Annotated Fig. 19 illustrates the male and female fitting on a manifold; Fig. 9 illustrates having both the male and female connection on the same manifold), and rigid ducts or diabolos (Rohrberg Annotated Fig. 31) of suitable shape are nested, on the one hand, in respective female manifolds of the first body or housing and, on the other hand, on respective male fittings of the second body or housing or of the second bodies or housings, each nested manifold/duct/fitting assembly (Fig. 8, where nesting occurs when the male and female are connected), formed of mutually nested tubular elements made of rigid plastic material (Col. 7, Lines 36–38), forming a leak tight fluidic connection provided with at least a limited capability of relative rotational/translational/angular displacement, at least at the relevant manifold/duct nesting, and possibly also at the relevant duct/fitting nesting.  
Regarding Claim 2, Rohrberg discloses the arrangement of multiple fluidic connections comprises at least three (Fig. 19), distinct fluidic connections.  
Regarding Claim 3, Rohrberg discloses each leak tight fluidic connection has a limited articulation capability (where the insertion of the fluidic connection is considered to be the limited articulation capability) at least at its respective manifold/duct nesting and possibly also at its respective duct/fitting nesting.  
Regarding Claim 4, Rohrberg discloses the rigid male fittings of the second body or housing or of the second bodies or housings all have a straight or rectilinear shape and the same orientation (Fig. 5), their central axes being parallel to each other.  
Regarding Claim 14, Rohrberg discloses the first body or housing, together with the different pairs of mutually nested tubular elements manifold/ducts associated therewith, forms a pre-assembled unit of the pre-mounted structural and functional module type.  Fig. 36.
Regarding Claim(s) 15, the structural limitation of the apparatus described in the claim is recited in claims 1 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5–12 and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrberg (USPN 6640835 B1) in view of Micken et al. (US PGPub 20200309301 A1).
Regarding Claim 5, Rohrberg discloses the rigid female manifolds have tubular connectors, but does not disclose the tubular connectors attached at the respectively relevant openings of the first body or housing, being rigidly secured.  
Micken teaches tubular connectors (22) in order to the connectors are secured in the locked position (Para. 8).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the openings of the first body or housing of Rohrberg with a connector as taught by Micken in order to ensure that the manifolds are securely connected to one another.
Per the Rohrberg–Micken combination, Micken’s element 22 is connected to Rohrberg’s female portion.
The Rohrberg–Micken combination teaches the tubular connectors (Micken 22) attached at the respectively relevant openings of the first body or housing, being rigidly secured
Regarding Claim 6, the Rohrberg–Micken combination teaches at least one, manifold/duct nesting is configured to allow limited swiveling (Micken Para. 25), while maintaining the seal at the relevant nesting (Micken Para. 20).  
Regarding Claim 7, the Rohrberg–Micken combination teaches at least one, manifold/duct nesting is configured to also allow limited relative axial displacement, while maintaining the seal at the relevant nesting.  Micken Para. 25.
Regarding Claim 8, the Rohrberg–Micken combination teaches at least one, manifold/duct nesting allows at least limited axial displacement, while maintaining the seal at the relevant nesting.  Micken Para. 25.
Regarding Claim 9, the Rohrberg–Micken combination teaches wherein a compression seal (Micken 34) , is present at each manifold/duct nesting, so as to obtain an axial and/or radial seal depending on the nesting in question.  
Regarding Claim 10, the Rohrberg–Micken combination teaches each manifold/duct nesting is locked by welding, seal at this nesting being obtained either directly by said welding connection or by interposition of a compression seal.  Micken Para. 31.
Regarding Claim 11, the Rohrberg–Micken combination teaches each manifold/duct  nesting, and each manifold/duct nesting, comprises a releasable locking means (Micken 30).  
Regarding Claim 12, the Rohrberg–Micken combination teaches, wherein the female end of each duct assembled by nesting with a male fitting comprises at least one gripping zone (Micken 50/56/60), in the form of a cylindrical skirt portion, and at least one support zone (Micken, where the support zones are located where the seals 36 are inserted).  
Regarding Claim(s) 16, the structural limitation of the apparatus described in the claim is recited in claims 1 and 6–8.
Regarding Claim 17, the structural limitation of the apparatus described in the method is recited in Claims 1 and 6–8.  Accordingly the method steps recited in claim 17 are necessarily those performed when making and/or using the device of the Rohrberg–Micken combination.
Regarding Claim 18, the structural limitation of the apparatus described in the method is recited in Claims 1 and 4.  Accordingly the method steps recited in claim 17 are necessarily those performed when making and/or using the device of the Rohrberg–Micken combination, with the exception of “mounting in a direction parallel to the central axes of the straight rigid male fittings and multiple nestings of the rigid ducts or diabolos on these fittings, with said at least one second body or housing to form the fluid circulation system.” 
The Rohrberg–Micken combination teaches mounting in a direction parallel to the central axes of the straight rigid male fittings and multiple nestings of the rigid ducts or diabolos on these fittings, with said at least one second body or housing to form the fluid circulation system.  Rohrberg Fig. 5.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrberg (USPN 6640835 B1) in view of Hall (US PGPub 20110185624 A1).
 Regarding Claim 13, Rohrberg does not disclose the first body has an at least two-way, distributor valve body, and wherein the second body has a distributor plate, located in the same plane and each end at one of their ends with a respective fitting.  
Hall teaches a distributor valve (36) to control the flow of fluid.  Para. 14.
Per the Rohrberg–Hall combination, the Hall’s distributor valve is located in Rohrberg’s in the cross-section of the body seen in figure 19.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the first body of Rohrberg with a distributor valve body as taught by Hall in order to control fluid flow within the housing.
The Rohrberg–Hall combination teaches the second body (Rohrberg Annotated Fig. 19) has a distributor plate (Rohrberg 104), located in the same plane and each end at one of their ends with a respective fitting.  
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrberg (USPN 6640835 B1) in view of Micken et al. (US PGPub 20200309301 A1), in further view of Maruyama et al. (US PGPub 20040184736 A1).
Regarding Claim 19, Rohrberg does not disclose the assembly of the pre-mounted module with said at least one second body or housing is carried out at a robotic station, either in a fully automated manner by an autonomous robot, or in a semi-automated manner by a collaborative or assistance robot.
Maruyama teaches utilizing an automated process to manufacture a coupler in order to efficiently and accurately to make a coupler.  Para. 16
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the manner in which the module including the coupler of Rohrberg–Micken combination is manufactured with an automated process as taught by Maruyama in order to efficiently and accurately manufacture the system.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiraoka (USPN 10641402 B2), Hopf et al. (US PGPub 20120103448 A1) and  Wichorek (USPN 2277573) disclose a distributor valve.  Birtcher et al. (USPN 10663072 B2) and Hutton (USPN 5709247) disclose manifolds.  Porter (US PGPub 20050264007 A1) and Zaffetti et al. (US PGPub 20150042087 A1) disclose a translatable coupling.  Carrozza (USPN 5040729) discloses a pipe having female and male connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753